Title: From Thomas Jefferson to James Madison, 6 July 1791
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia July 6. 1791.

I have duly recieved your favours of June 27. and July 1. The last came only this morning. I now return Colo. Smith’s map with my acknolegements for the pamphlet and sight of the map.—I inclose you a 60. Dollar bill, and beg the favor of you to remit 30. Dollars with the inclosed letter to Prince, also, as I see Maple sugar, grained, advertised for sale at New York in boxes of 400 ?. each, if they can be induced to sell 100 ?. only and to pack and send it to Richmond, I will thank you to get it done for me. The box to be directed to me ‘to the care of James Brown, merchant Richmd. to be forwarded to Monticello.’ You see I presume on your having got over your indisposition; if not, I beg you to let all this matter rest till you are. Colo. Harry Lee thinks of going on tomorrow, to accompany you to Portsmouth, but he was not quite decided when I saw him last. The President arrived about 10. minutes ago, but I have not yet seem him.—I recieved safely the packet by Capt. Sims. The Guinea corn is new to me, and shall be taken care of. My African upland rice is flourishing. I inclose you a paper estimating the shares of the bank as far as was known three days before it opened. When it opened 24,600 subscriptions were offered, being 4,600 more than could be recieved, and many persons left in the lurch, among these Robt. Morris and Fitzsimmons. They accuse the Directors of a misdeal, and the former proposes to sue them, the latter to haul  them up before Congress. Every 25 dollars actually deposited, sold yesterday for from 40. to 50. dollars with the future rights and burthens annexed to the deposit. We have no authentic news from Europe since the last packet. Adieu my dear Sir, take care of yourself and let me hear soon that you are quite re-established. Your’s affectionately,

Th: Jefferson


P.S. If you leave N. York, will you leave directions with Mr. Elsworth to forward to me the two parcels of Maple seed, and that of the Birch bark respectively as they arrive. The last I think had better come by water.

